UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED DECEMBER 31, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER LATTICE INCORPORATED (Exact name of registrant as specified in charter) DELAWARE 22-2011859 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 7150 N. Park Drive, Suite 500, Pennsauken, New Jersey 08109 (Address of principal executive offices) (Zip Code) Registrant’s telephone Number: (856) 910-1166 Securities registered under Section 12(b) of the Exchange Act: None. Securities registered under Section 12(g) of the Exchange Act: Common Stock, $.01 par value Check whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. o Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 ofthe Securities Act Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes o No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark if disclosure of delinquent filers in response to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained in this form, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filero Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The aggregate market value of the voting and non-voting common stock held by non-affiliates, based on the closing price of such common stock as reported on the OTC Bulletin Board as of March 29, 2012 was approximately $3,282,293.63. As of March 29, 2012, the issuer had29,839,033 outstanding shares of Common Stock. TABLE OF CONTENTS Page PART I Item 1. Description ofBusiness 1 Item 1A Risk Factors 4 Item 1B Unresolved Staff Comments Item 2. Reserved Item 3. Legal Proceedings 8 Item 4. Reserved 8 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchase of Equity Securities 9 Item 6 Selected Financial Data 11 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation 11 Item 8. Financial Statements and Supplementary Data 19 Item 9. Changes In and Disagreements with Accountants on Accounting and Financial Disclosure 19 Item 9A(T). Controls and Procedures 19 Item 9B. Other Information 21 PART III Item 10. Directors, Executive Officers, Promoters and Corporate Governance 22 Item 11. Executive Compensation 25 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 26 Item 13. Certain Relationship and Related Transactions, and Director Independence 28 Item 14. Principal Accountant Fees and Services 28 Item 15. Exhibits 29 SIGNATURES 33 PART I ITEM 1. DESCRIPTION OF BUSINESS. ORGANIZATIONAL HISTORY We were formed under the name Science Dynamics Corporation, incorporated in the State of Delaware in May 1973 and began operations in July 1977. We have been developing and delivering secure telecommunication solutions for over 30 years. We changed our name to Lattice Incorporated in February 2007. Lattice incorporated is referred to herein as the “Company,” “we,” “us,” and “our”. The company derives revenue from three primary sources: 1. Providing telecommunications services to correctional facilities and specialized service providers who provide telecommunication services within the industry. 2. Selling or licensing our proprietary technology. 3. Providing highly specialized engineering services to other technology companies and government agencies. At December 31, 2011, the Government Services segment, comprised of SMEI, LGS (formerly RTI) and the CLR Group, which was acquired in May 2011, operated as separate legal entities with regards to our contractual relationships with our government clients.Weplan onmerging LGS (formerly RTI), SMEI and CLR into a single legal entity encapsulating all our federal government services with Lattice Government Services (LGS) being the surviving legal entity. We expect this to be completed in thesecond quarter of 2012 and may require the novation of some of our federal government contracts into the new entity and to some extent is dependent on our customers approving the contract novation. Telecommunications Group We continue towholesale call control technology and services to service providers offering communication services toinmates of correctional institutions.This segment of our revenue historically constituted 95% of our revenues from the Communications Group.In the second half of 2009 we began offeringtelecom services directly to correctional facilities and anticipatecontinued growth in these revenues.We anticipatedirect servicesto comprise a larger percentage of our revenues from the Communications Group’s revenues moving forward. Our Products and Services Nexus Call Control System The Nexus Call Control System is built on our proprietary BubbleLink software architecture.BubbleLink is a versatile and feature rich transaction processing platform that is used to develop and enhance a variety of customizable communications applications.This open source platform is a combination of integrated computer telephony hardware and software. The Nexus Call Control System is capable of handling thousands of call transactions per hour and provides telecom service providers with effective tools to manage telephone calls. The NexusCall Control Systemcanmanage small to large facilities without sacrificing features or performance.Nexusprovides technologically advanced call control and management tools targeted at investigation and law enforcement in the inmate telephone control industry. Nexus includes live monitoring, debit, video visitation, kiosk integration, and recording features. The Nexus system can be structured to use pre-paid collect and pre-paid debit cards that support specialized tariffs and call timing. With pre-paid services, Nexus provides complete control and security.Nexus call control systems are supported by an integrated array of administrative and investigative programs that provide a management solution suite. All programs interact in real-time with Nexus calls and databases via an Ethernet Local Area Network (LAN) or a Wide Area Network (WAN). Wholesale Services We provide transaction based services to other service providers based on the feature set of the Nexus platform.Service providers utilize our services to provide telecommunication services to facilities that require a secure call management solution.The features we offer vary based on the specific needs of the service provider.With the scalability of the Nexus system we are able to provide services across the country without requiring a large capital deployment for new facilities.This enables our customers to provide a unique solution with little upfront capital investment.In addition, customers are able to deploy a reliable and industry proven platform to their customers without having to focus on technology development. 1 Direct Services Our Nexus platform allows us to provide correctional facilities with a feature rich secure call control service that enables inmates to make phone calls while providing the security and investigative features required in correctional facilities.In addition to telecommunications services the Nexus based system provides enhanced capabilities to provide services such as video visitation, kiosk management, e-mail, and other advanced inmate services not readily available through less advanced systems.Traditionally feature rich systems, because of cost, were only available to larger facilities.With the Nexus based platform, because it is centrally located, we are able to provide a full suite of features to smaller facilities, enabling us to provide services traditionally unavailable to this section of the market.Our services provide correctional facilities with three unique advantages: 1. Increased revenue as a result of a highly reliable system. 2. Operational efficiencies that ease the administrative burden on the correctional facility. 3. Superior investigative tools that also enable information to readily be shared with outside agencies. We continue to enhance our system and service offerings based on our 35 years of industry experience and the unique requirements of our customers.In addition, we work with other large communications providers to engineer new unique solutions that we are able to integrate back into our product and service offering. Government Services The Government Services Division provides engineering services coupled with advanced technology solutions to agencies of the federal government. We have developed advanced data management applications, Internet server technology, and information systems within federal agencies. Our technology and services helps our customers reduce development time for projects, manage the deployment of applications across the Internet to desktops around the world and implement military grade security on all systems where the applications are deployed.We have designed, developed and implemented advanced business management applications, integration technologies and enterprise geospatial systems. We currently support several operational systems in all of these categories for major organizations and defense commands using web-based technologies and the consolidation of custom and commercial off-the-shelf software to unite dissimilar applications into integrated systems.In addition, we provide network engineering, architectural guidance, database management, expert programming, and functional area expert analysis to our Department of Defense clients. We provide strategic consulting to support business requirements, change management, and financialanalysis and metricsfor several of our major federal customers. The Government Services divisionderives approximately 90% of its revenues from the Department of Defense.Our contracts with the Federal Government are comprised of three contract types; time and materials, fixed price, and cost plus.These contract types are dependent on the Federal Government and we have little control over the type of contract the Federal Government chooses to operate under.In addition, we have a mix of prime contracts, where the contract is awarded to us, and subcontracts where we are a sub on another organization’s prime contract.We currently have approximately 90% of our revenues being generated from prime contracts.As we expand our business, we anticipate partnering with other organizations and having a more equal split between prime and sub contracts. Virtually all of our Government Services Segment revenues are dependent upon continued funding of the United States government agencies that we serve. The portion of total company revenues contingent on government funding represented approximately 60% of our total revenues for thetwelve months ended December 31, 2011and 93% for the year ended December31, 2010. Any significant reductions in thebudgets of United States government agencies or in the funding of specific programs served by or targeted by our business couldhave a material adverseaffect onour operating results. 2 U.S. government contracts are subject to termination for convenience by the government, as well as termination, reduction or modification in the event of budgetary constraints or any change in the government’s requirements. In addition, U.S. government contracts are conditioned upon the continuing availability of congressional appropriations. Congress usually appropriates funds on a fiscal year basis even though contract performance may take several years. Consequently, at the outset of a major program, the contract is usually incrementally funded and additional funds are normally committed to the contract by the procuring agency as Congress makes appropriations for future fiscal years. Any failure of such agencies to continue to fund such contracts or failure by Congress to make sufficient appropriations to the relevant agencies could have a material adverse effect on our operating results. Aquifer Software We develop and market the Aquifer Application Services Platform, a proprietary software product embedded in the applications developed for our customers. Aquifer is an out-of-the-box application framework for secure, Web-enabled, multi-platform applications. It implements application and data security that exceeds military and commercial standards. Built on Web services, Aquifer provides developers with a simplified, clear path to implement applications in a Service Oriented Architecture (SOA). New and legacy applications inherit Aquifer’s adaptability and scalability creating immediate value for the end user or client. Using Aquifer, developers accelerate the creation, conversion, deployment, and maintenance of next generation, Internet-ready, multi-tiered business applications. Aquifer’s unique architecture includes the capability to support smart clients, occasionally connected clients, thin clients, and mobile clients tightly integrated with a secure application server, software development kit/migration tool, and Web Service components with the necessary management utilities. It can be used to rapidly re-deploy existing client/server systems and desktop applications as secure Web-enabled smart client systems as well as adapt existing Windows applications to a Web services environment without modifying user interfaces. Aquifer is a .NET application platform built on a service-oriented architecture that delivers scalable and secure Web applications to Windows desktop and Windows CE platforms. Aquifer gives us a competitive advantage with its service bids by: (i) reducing development time and (ii) enabling the management and the deployment of applications across the Internet to desktops around the world. For Secured Cloud Computing, the Aquifer server and client software lets clients host the applications they need to work in a secure web environment. For developers, the Aquifer Software Development Kit (SDK) allows them to build applications that are protected and ready to use in a secure cloud environment. Additionally, the Aquifer suite of tools is DIACAP (defined hereinafter)compliant and allows clients to build, host, and work with tools that are secure and ready to use in the DoD (defined hereinafter)environment. The DoD Information Assurance Certification and Accreditation Process (DIACAP) is the United States Department of Defense (DoD) process to ensure that risk management is applied on information systems. DIACAP defines a DoD-wide standard set of activities, general tasks and a management structure process for the certification and accreditation (C&A) of a DoD information system that will maintain the information assurance (IA) posture throughout the system’s life cycle. Within this secure framework, Aquifer helps organizations solve the following problems: ● Reduction in application development time, cost and risk; ● Reduction of desktop and PDA application deployment time and cost; ● Increased richness of user experience; ● Elimination of security concerns inherent with Web browser vulnerabilities; ● Decreased server software and hardware costs; and ● Optimization of network resources for best performance. We market Aquifer as both a productivity tool and a secure application platform. Whether modernizing legacy applications or building new service-oriented, Web based systems, Aquifer is designed to shorten the time it takes to develop and deliver custom solutions in Microsoft .NET environments. Aquifer provides many common service components including: ● Data Access; ● Role-based User Profiles; ● Flexible Security Model including strong encryption; ● Configuration Management; ● Event Management; ● Integration Gateways; and ● Secure Client. 3 Chemical, Biological, Radiological, Nuclear, and Explosive (CBRNE) Technologies Our Government Services Division also offers two unique technologies for the complete command, control, monitoring, and integration of disparate sensor systems both within and beyond the CBRNE domain. These ruggedized platforms meet all Joint Service specifications for battlefield use, and are small form factor systems for mobile applications. Both systems are currently in use within the DoD and are being integrated into next generation CBRNE platforms for even greater long range protection of our troops in the future. SensorView Software SensorView is a command, control, and monitoring system that provides a Secure Plug and Play (SPnP) backbone for the integration of numerous CBRNE, weather, navigation, video, motion, and other sensor types using a variety of standard wired and wireless interfaces. SensorView is completely flexible, modular, and scalable allowing multi-sensor and multi-site networking and reporting. It can be used with both fixed and mobile units to provide real time monitoring and protection.The system generates automated and standardized NBC messages that can be used across the entire JPM IS family of platforms. SensorView software is Microsoft Windows and Internet browser based for ease of use with a customizable interface that is easy to learn and modify to the specific display needs of the user. A scalable Graphical Information System (GIS) display shows up to four layered dialog boxes based on mission priorities to keep data clear and uncluttered for the operator at all times. A simulator is also provided with the system to assess new potential sensors before they are integrated with the platform. Complete training materials with on site instruction are also available. SensorView can be used with or without encryption and can be exported for use by Allied Coalition partner nations. The OneVoice System The OneVoice system, also known as the JWARN Component Interface Device (JCID) on a Chip, or JoaC, is a universal network card that allows non-standard CBRNE or other sensor types to communicate with JWARN and other standardized command and control sensor platforms. OneVoice acts as a protocol translator for legacy sensors, allowing connectivity through both the JWARN JCID Interface (JJI) and the Common CBRN Sensor Interface (CCSI). The system can be integrated directly with a sensor, or hung externally as a ‘dongle’ to provide the needed connectivity. It is a flexible system, working with a variety of hardware platforms and operating systems, and can be integrated through standard wired or wireless physical interfaces on the sensors themselves. The OneVoice network card also contains onboard RAM and Flash memory as well as an integrated Global Positioning System (GPS), providing the ability to perform data fusion and computation at the node itself, which delivers added power to mesh network sensor configurations. Sales and Marketing We continue to market all aspects of our Government Services through a direct sales force.In addition, we have partnered with other government contractors with complimentary services to bid on new contracts.We will continue this practice and anticipate this aspect of our marketing efforts should add to our subcontract revenues.This strategy allows us to participate in contracts that under normal circumstances we would be unable to competitively bid for. We continue to market our Aquifer Application Services Platform to federal government agencies, systems integrators and, independent software vendors that are building Windows rich Internet applications. Aquifer’s products, training and services are focused on the .NET Windows application development market where enterprise IT organizations and systems integrators are tasked with building and managing applications that run on the Internet using the .NET Framework. We market our CBRNE Technologies to government clients and commercial systems developers who seek the integration of disparate sensor systems both within and beyond the CBRNE domain. Employees As of December 31, 2011, we had 44 full time employees and no part time employees.We supplement full time employees with subcontractors and part time individuals, consistent with workload requirements.None of our employees are covered by a collective bargaining agreement.We consider relations with our employees to be satisfactory. ITEM 1A. RISK FACTORS There are numerous and varied risks, known and unknown, that may prevent us from achieving our goals. If any of these risks actually occur, our business, financial condition or results of operation may be materially adversely affected. In such case, the trading price of our common stock could decline and investors could lose all or part of their investment. 4 RISKS RELATED TO OUR BUSINESS Liquidity Risk Our liquidity is highly dependent on our (i) cash reserves (ii) availability on our credit facility and (iii) our ability to achieve our planned operating cashflows. In the event there is an unexpected downturn in our business or we are unable to achieve our operating goals, the Company would need to modify its debt agreements, curtail operations and obtain alternative funding in a challenging credit environment. Since our borrowing capacity is limited by the level of our eligible trade receivables, more reliance will be placed on our ability to achieve planned operating performance to fund our debt payments coming due in the next twelve months.Our liquidityis also dependent upon being able to negotiate time extensions of account payables.We cannot give any assurance that we will be able to achieve our planned operating goals nor give any assurance of our ability to obtain alternative financing. We depend on contracts with the federal government for a substantial amount of our revenue, and our business could be seriously harmed if the government significantly decreased or ceased doing business with us. We derived 60% of our total revenue in FY 2011 from federal government contracts, either as a prime contractor or a subcontractor. If we were suspended or debarred from contracting with the federal government generally, with the General Services Administration, or any significant agency in the intelligence community or the Department of Defense (“DoD”), or if our reputation or relationship with government agencies were to be impaired, or if the government otherwise ceased doing business with us or significantly decreased the amount of business it does with us, our business, prospects, financial condition and operating results could be materially and adversely affected. Because we depend on government contracts for a significant percentage of our revenues, loss of government contracts or a reduction in funding of government contracts could adversely affect our revenues and cash flows. Revenue from contracts with agencies of the United States government either as a prime contractoror a subcontractor accounted for approximately $6,875,000 or 60% of revenues, for the year ended December 31, 2011 as compared to $9,985,000 or 74% of our revenues for the year ended December 31, 2010. Our government contracts are incrementally funded for periods ranging up to twelve months, and the government agencies may require re-bidding before a contract is renewed, with no assurance that we will be awarded an extension of the contract. Further, agencies of the United States government may cancel these contracts at any time without penalty or may change their requirements, programs or contract budget or decline to exercise options. Any such action by the government agencies could result in a material decline in our revenues and cash flows. Because we sell our products and services in highly competitive markets, we may not be able to compete effectively. Competition for our products and services are highly competitive. In offering our services, we compete with a number of companies some of which are considerably larger than we are, including major defense contractors who offer technology services as well as other products to government agencies. In addition, there are numerous smaller companies that offer both general and specialized services to both government agencies and commercial customers. In marketing our technology products, we compete with a number of large companies, including defense contractors, and smaller companies. In selecting vendors, the government agencies consider such factors as whether the product meets the specifications, the price at which the product is sold and the perceived ability of the vendor to deliver the product in a timely manner. Competitors may use our financial condition and history of losses in competing with us. 5 We depend on a limited number of suppliers for certain parts, the loss of which could result in production delays and additional expenses. Although most of the parts used in our products are available from a number of different suppliers on an off-the-shelf basis, certain parts are available from only one supplier, specifically, certain circuit boards from Natural Micro Systems. Although we believe that our technology is adaptable to other suppliers; it would require two to four months of development work that could delay other engineering initiatives, and as a result the added costs and delays could hurt our business. If our products and services fail to perform or perform improperly, revenues and results of operations could be adversely affected and we could be subject to legal action to recover losses incurred by our customers. Products as complex as ours may contain undetected errors or “bugs,” which may result in product failures or security breaches or otherwise fail to perform in accordance with customer expectations. Any failure of our systems could result in a claim for substantial damages against us, regardless of our responsibility for the failure. Although we maintain general liability insurance, including coverage for errors and omissions, we cannot assure you that our existing coverage will continue to be available on reasonable terms or will be sufficient to cover one or more large claims, or that the insurer will not disclaim coverage as to any future claim. The occurrence of errors could result in loss of data to us or our customers which could cause a loss of revenue, failure to achieve acceptance, diversion of development resources, injury to our reputation, or damages to our efforts to build brand awareness, any of which could have a material adverse effect on our market share, revenues and, in turn, our operating results. Changes in technology and our ability to enhance our existing products, includingby research and development, will require technical and financial resources, the unavailability of which could hinder sales of our products and result in decreased revenues. The markets for our products, especially the telecommunications industry, change rapidly because of technological innovation, changes in customer requirements, declining prices, and evolving industry standards, among other factors. To be competitive, we must both develop or have access to the most current technology and incorporate this technology in our products in a manner acceptable to our customers. Our failure to offer our customers the most current technology could affect their willingness to purchase our products, which would, in turn, impair our ability to generate revenue. If we lose our security clearance our business could be adversely affected. Certain of our contracts with government agencies require us to maintain security clearances. Although our subsidiaries have the clearances necessary to perform under our current contracts, the federal government could at any time in its discretion remove these security clearances, which could affect our ability to get new contracts. If we make any acquisitions, they may disrupt or have a negative impact on our business. We have recently made acquisitions and we may make additional acquisitions in the future. If we make acquisitions, we could have difficulty integrating the acquired companies’ personnel and operations with our own. In addition, the key personnel of the acquired business may not be willing to work for us. We cannot predict the affect expansion may have on our core business. Regardless of whether we are successful in making an acquisition, the negotiations could disrupt our ongoing business, distract our management and employees and increase our expenses. In addition to the risks described above, acquisitions are accompanied by a number of inherent risks, including, without limitation, the following: ● the difficulty of integrating acquired products, services or operations; ● the potential disruption of the ongoing businesses and distraction of our management and the management of acquired companies; ● the difficulty of incorporating acquired rights or products into our existing business; ● difficulties in disposing of the excess or idle facilities of an acquired company or business and expenses in maintaining such facilities; ● difficulties in maintaining uniform standards, controls, procedures and policies; ● the potential impairment of relationships with employees and customers as a result of any integration of new management personnel; ● the potential inability or failure to achieve additional sales and enhance our customer base through cross-marketing of the products to new and existing customers; ● the effect of any government regulations which relate to the business acquired; and ● potential unknown liabilities associated with acquired businesses or product lines, or the need to spend significant amounts to retool, reposition or modify the marketing and sales of acquired products or the defense of any litigation, whether of not successful, resulting from actions of the acquired company prior to our acquisition. 6 Our business could be severely impaired if and to the extent that we are unable to succeed in addressing any of these risks or other problems encountered in connection with these acquisitions, many of which cannot be presently identified, these risks and problems could disrupt our ongoing business, distract our management and employees, increase our expenses and adversely affect our results of operations. We may not be able to enhance our existing products to address the needs of other markets. The first step on realizing our business development strategy requires us to enhance current products so they can meet the needs of other markets. If we are unable to do this, we may not be able to increase our sales and further develop our business. ITEM 1B. UNRESOLVED STAFF COMMENTS. None. 7 ITEM 2. RESERVED. ITEM 3. LEGAL PROCEEDINGS. We are not a party to any pending legal proceeding, nor is our property the subject of a pending legal proceeding, that is not in the ordinary course of business or otherwise material to the financial condition of our business. Two pending proceedings involving our Government Service Division are Subcontractor suits relating to payments on change orders. We expect to resolve these and any similar suits within the ordinary course of business.None of our directors, officers or affiliates is involved in a proceeding adverse to our business or has a material interest adverse to our business. ITEM 4. RESERVED. 8 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS ISSUER PURCHASES OF EQUITY SECURITIES. MARKET INFORMATION Our common stock is currently quoted on the OTC Bulletin Board under the symbol “LTTC.” For the periods indicated, the following table sets forth the high and low sales prices per share of common stock for the years ended December 31, 2011 and 2010 and the interim periods through March 29, 2012. These prices represent inter-dealer quotations without retail markup, markdown, or commission and may not necessarily represent actual transactions. The prices below have been adjusted to reflect the one-for-ten reverse split. Year Ended December 31, 2012 High Low First Quarter ended March 31, 2012 (through March 29, 2012) $ 0.12 $ Year Ended December 31, 2011 High Low First Quarter ended March 31, 2011 $ $ Second Quarter ended June 30, 2011 $ $ Third Quarter ended September 30, 2011 $ $ Fourth Quarter ended December 31, 2011 $ $ Year Ended December 31, 2010 High Low First Quarter ended March 31, 2010 $ $ Second Quarter ended June 30, 2010 $ $ Third Quarter ended September 30, 2010 $ $ Fourth Quarter ended December 31, 2010 $ $ The market price of our common stock, like that of other technology companies, is highly volatile and is subject to fluctuations in response to variations in operating results, announcements of technological innovations or new products, or other events or factors. Our stock price may also be affected by broader market trends unrelated to our performance. HOLDERS As of March 29, 2012, we had29,548,522 outstanding shares of common stock held by approximately288 stockholders of record. The transfer agent of our common stock is Continental Stock Transfer and Trust Company. DIVIDENDS The Company has recorded dividends on 502,160 shares of 5% Series B Preferred Stock. In 2011, the Company recorded and accrued $25,108 of dividends payable. Dividends have not been declared and cannot be paid as long as the Company has an outstanding balance on its revolving line of credit. Additionally, the Company recorded a deemed dividend for $1,063,636 related to the beneficial conversion feature of convertible Series D preferred stock. 9 Equity Compensation Plan Information The following table sets forth the information indicated with respect to our compensation plans under which our common stock is authorized for issuance as of the year ended December 31, 2011. Plan category Number of securities to be issued upon exercise of outstanding options, warrants and rights Weighted average exercise price of outstanding options, warrants and rights Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a) (a) (b) (c) Equity compensation plans approved by security holders $ Equity compensation plans not approved by security holders -0- -0- -0- Total $ RECENT SALES OF UNREGISTERED SECURITIES On February 14, 2011, the Company issued 454,546 shares of newly-designated Series D Convertible Preferred Stockfor $1,000,000, pursuant to a Securities Purchase Agreement with Barron Partners LP. On March 28, 2011, the Company issued 90,910 shares of Series D Convertible Preferred Stock for $200,000 pursuant to a Securities Purchase Agreement with Barron Partners LP. Under the terms of the Purchase Agreement, as approved by the Company’s board of directors, Lattice subsequently filed an amended certificate of designation increasing the number of shares ofSeries D Convertible Preferred Stock to 636,400. The terms and provisions of the March 28, 2011 Purchase Agreement are materially similar or identical of the February 14, 2011 securities purchase agreement with Barron. Each Series D Share is convertible into 20 common shares of the Company’s common stock at $0.11 per share, subject to adjustment and limitations.Upon liquidation, dissolution or windup, each share of Series D Preferred Stock shall entitle its holder to receive $2.20 out of the assets of the Company, prior to any distribution to any class of junior securities. The Series D Preferred Stock has no voting rights, except as required by law. However, so long as any shares of Series D Preferred Stock are outstanding, the Company is subject to limitations on certain actions unless pre-approved by holders of 75% of the shares of the Series D Preferred stock then outstanding. During March and April 2011, the Company also entered into several stock purchase agreements with investors for private placements of 3,500,909 shares of restricted common stock. These private placements raised $385,000 from nine accredited investors for issuances of restricted common shares at $.11 per share. On May 16, 2011, we entered into a Contribution and Exchange Agreement (“Contribution Agreement”) with Ralph Alexander (“Alexander”) pursuant to which Alexander, as sole stockholder, contributed all the outstanding shares of Cummings Creek Capital, Inc. (“Cummings Creek”), a Delaware corporation, to Lattice in exchange for 2,500,000 shares of restricted common stock. Cummings Creek holds 100% of the outstanding shares of CLR Group Ltd., (“CLR Group”) a government service contractor, with a principal place of business located in O'Fallon, Illinois. Alexander also invested an additional $550,000 in Cummings Creek in advance of our acquisition of its shares from Alexander in exchange for 2,500,000 shares of restricted common stock in the Company. During October 2011, we entered into a stock purchase agreements with an accredited investor for the private placements of454,545 shares of restricted common stock at $0.22 per share for $100,000. During 2011, 433,618 of common shares were issued in connection with a cashless exercise of 700,000 warrant-shares. InAugust of 2011, the Company issued 145,000option-shares toemployeesat a stock price of $.10. The options expire in5 years andvest over a 3 year period. 10 ITEM 6. SELECTED FINANCIAL DATA N/A ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION. FORWARD-LOOKING STATEMENTS The information in this annual report contains forward-looking statements. All statements other than statements of historical fact made in this annual report are forward looking. In particular, the statements herein regarding industry prospects and future results of operations or financial position are forward-looking statements. Forward-looking statements reflect management's current expectations and are inherently uncertain. Our actual results may differ significantly from management's expectations. The following discussion and analysis should be read in conjunction with the consolidated financial statements, included herewith. This discussion should not be construed to imply that the results discussed herein will necessarily continue into the future, or that any conclusion reached herein will necessarily be indicative of actual operating results in the future. Such discussion represents only the best present assessment of our management. Business Overview: For the twelve months ended December 31, 2011, revenues from our telecom services segment increased to 40% of total revenues up from 26% in 2010 and 7% in 2009.In 2011 approximately 60% of our revenues were generated from federal government contracts which we act as a prime contractor and indirectly as a subcontractor to Federal Department of Defense agencies reported under our government services segment.We anticipate the continued growth in the telecom segment to outpace our government services revenue, resulting in an increasing percentage of revenue being generated from our telecom segment. In the first quarter of 2012 we anticipate our revenues to be above $3,000,000 and the company to return to being EBITDA positive for the first quarter. We believe we are able to achieve this by reducing our overhead costs, consolidating operations in our Government Services segment, and continuing to expand our sales in the Telecommunications segment. As we continue to expand we will be looking to fund our capital requirements through increased sales, debt financing, vendor financing, and equity investments. We operate in two principal business segments: Government Services and Telecom Services. We organize our business segments based on the nature of the services offered and end-user markets served. Telecom Services: Historically, our revenue from the telecom services has been derived from wholesaling product and services to service providers providing telecom services to inmate facilities.In the latter part of 2009 we expanded our offering to include direct services to end-user inmate facilities either providing directly to inmate facilities or via a partnering arrangement with other service providers.This decision was made based on our insight to the growth opportunities with the company’s current customer base and within the inmate telecommunications market.The transition to the new services model was completed late in 2009 and enabled us to move into a market that has an addressable market of over $1.5 billion per year.This is based on the size of the inmate population in the United States and the telecommunications traffic derived by this population and does not take into account any additional products we offer or foreign markets we are able to pursue.With the transition to the direct service basedmodel, our telecom services revenues increased 29% from 2010. There are risk factors such as contracts being cancelled or a drop in network usage that could cause a decline in our telecom services revenue.However based on our current operations we do not anticipate any factors that would cause a disruption. Our technology platform has been expanded to include an integrated kiosk system that enables deposits to be made at facility to an inmate’s account. In addition, the technology can also be deployed to enable inmates to review the details of their account. We have also implemented a video visitation technology that enables on-site interaction via video conferencing with inmates and visitors. Both technologies are fully integrated with our Nexus platform enabling facilities to streamline overhead associated with managing inmate accounts and facilitating the movement of inmates during visiting sessions. We intend to continue the expansion of our technology platform to include technologies that further enhance the efficiencies of correctional facility operations. Our technology was tested in Canada and the United Kingdom in 2011. Both tests have been successfully completed and we anticipate, through local partnerships, to be expanding our technology implementation inthese countries. This has led to other inquiries from international technology companies looking to implement our technology. We will continue to partner with companies established in international markets to implement our technology and expand our technology footprint. 11 We currently operate in 9 states and the number of inmates using our service or are being provided a service by other companies utilizing our technology is now over 50,000 inmates. We plan to continue this growth by expanding our direct services within the states we serve, expanding to other states, continue to offer our services to other providers on a wholesale basis, and continue to sell our technology to strategic partners both in the U.S. and internationally. At the end of 2011 our technology was operating in Canada, U.K., and Japan. We plan on expanding our international footprint in these countries as well as working with strategic partners to expand our international, Government Services: Historically, our revenue from government services has been derived from providing architecture and engineering services coupled with advanced technology solutions to agencies of the federal government.The acquisition of CLR, a provider of technology solutions to government agencies in May 2011 added to those services. Based in O’Fallon, IL, CLR has a strong record of delivering technology and systems for the U.S. Military, including the U.S. Transportation Command, NASA, the Air Force Material Command, and the Air Mobility Command. In addition, CLR has a long standing relationship with Siemens that provides technical expertise and installation of telephone switch and trade board systems for the Air Force Reserve Command, Air combat command, Air Mobility Command and the Air National guard. CLR’s technology solutions are primarily in the areas of enterprise architecture, architecture design and analysis, engineering support as well as network support. In August 2011 we expanded our services offering to include building energy management systems through a trusted teaming arrangement with US Energy Group that makes us their exclusive provider to the federal government and its growing energy needs. US Energy, a New York City based provider of building energy management solutions to more than 3500 buildings in the metro NYC area, providing 15-35% in total energy savings to their customers. The Federal government is under increasing pressure to manage its enormous energy consumption, its single greatest expenditure outside salaries. With over 1,000,000 building in the Federal portfolio (of which, over 400,000 are under the control of DOD), the established, mandatory metrics for energy reduction are aggressive. Those metrics can only be met through a comprehensive combination of capabilities, including energy efficiencies and supplemental energy production through alternative sources like solar panels. Just as important is the ability to manage energy usage. The Building Energy Management System allows managers to learn where energy is being used through the use of wireless collection sensors and, matching that usage to mission, make logical use decisions that will keep occupants comfortable and critical equipment cooled while saving money. During 2011 we had a number of positive discussions with potential customers including an Energy Pilot with Redstone Arsenal, an Energy Initiative with the Huntsville Hospital Authority and an Energy Initiative with Huntsville City Hall. There are risk factors such as contracts being cancelled or funding being reduced that could cause a decline in our government services revenue.However based on our current operations we do not anticipate any factors that would cause a disruption. Our Government services segment revenues decreased 31% from 2010.The decrease was mainly due to the termination of our SPAWAR contracts during May 2011.As a growth strategy, in addition to marketing our services into current agencies we have contracts with, we have entered into a number of teaming agreements with larger government contractors potentially enabling us to provide services on current contracts that they have been awarded. We currently operate in 5 states and opened our newest location in Huntsville, Alabama in August 2011. Huntsville offers a unique combination of rapid growth under the BRAC reorganization combined with its growing prominence as the second largest center for government contracting dollars behind only the Washington DC metro area; this makes it a critical intersection for small business penetration. As the new headquarters for the Army Materiel Command, the Missile Defense Agency, Installation Management Command, NASA’s Marshall Space Flight Center, and dozens of other major agencies and regional offices, Huntsville either directly or indirectly manages more DOD spending than any other geographical location. The Redstone Arsenal community continues to push the use of small businesses, setting aside nearly $2 billion for small businesses under all socioeconomic categories. We plan to expand our services within the federal agencies we serve, expanding to other federal agencies outside of the DOD, and continue to sell our technology and services to strategic partners. 12 RESULTS OF OPERATIONS - YEAR ENDED DECEMBER 31, 2, 2010 The following tables set forth income and certain expense items as a percentage of total revenue: FortheYearsEndingDecember31, Sales $ $ Net loss $ ) $ ) Net loss per common share – Basic and Diluted $ ) $ ) OPERATINGEXPENSES PERCENTOFSALES Research & Development $ $ % % Selling, General & Administrative $ $ % % REVENUES: Total revenues were $11,447,000 for the year ended December31, 2011, compared to $13,538,000 in 2010. This represents a decrease in 2011 of 15.4%. Our Government Services segment which represents revenues from professional engineering services to Federal Government Department of Defense (DoD) agencies accounted for 60% of total revenues compared to 74% in the year ago period. Our telecom revenues increased to 40% of overall revenues compared to 26% in the prior year period. Our Government services revenues decreased by $3,110,000 or 31% to $6,875,000 from $9,985,000 in the year ago period. Included in 2011 were revenues of $2,375,000 attributable to the acquisition of Cumming Creek/CLR which closed in May 2011. Excluding CLR, the decrease in revenues adjusts to $5,485,000 or 55%. The baseline decrease was mainly due to contracts ending during 2011, mainly our prime SPAWAR contract vehicles which ended during May 2011.Revenues under our SPAWAR contract vehicles decreasedby $4,083,000 from $6,348,000 in 2010 to $2,265,000 in 2011. Our communications segment revenues increased by $1,019,000 or 29% to $4,572,000 from $3,554,000 in the prior year.Included in the overallincrease was an increase in our recurring service revenues of $1,316,000 or 51% partially offset by a decrease of $297,000 in product sales.The decrease in product sales is mostly related tothetiming of shipments and not indicative of a trend. The increase in recurring service revenues was in line with our growth strategy to continue to expand the number of end-user correctional facilities contracts where we provide direct telecommunication provisioning services. GROSS PROFIT: For the twelve months ended December 31, 2011, our total gross profit decreased by $1,111,000 or 22% to $3,920,000 from $5,030,000 in 2010.As a percent of sales, gross profit decreased to 34.2% in 2011 as compared to 37.2% from the prior year.The decrease of $1,111,000 was comprised of a decrease in gross profit from our Government segment of $1,260,000 or 33% partially offset by an increase in gross profit from our Telecom segment of $149,000 or 12%. Our Government segment gross profit includes contribution from the CLR acquisition from May 2011 until December 31, 2011 of $743,000.Excluding CLR, the decline in gross profit adjusts to $2,003,000 or 52% from the prior year.The decrease was due to the loss of contracts during 2011, mainly the SPAWAR contract vehicles which ended May 2011. As a percentage of revenue, gross profit decreased to 37% from 40% in the prior year. Our Telecom gross profit increased by $149,000 or 12% to $1,361,000 from $1,211,000 in the prior year. The gross margin percentage for the telecom segment decreased to 30% in 2011 from 34% prior year. The decrease in percentage was due to the mix of service revenues relative to product revenues. Our product revenues declined due to timing of shipments which carry gross profit margin in the 70% range compared to the gross margin percentage from our recurring direct service revenue which ranges from 20% to 30%. 13 RESEARCH AND DEVELOPMENT: Research and development expenses increased to $692,000 for the fiscal year ended December 31, 2011 from $549,000 in the year ended December 31, 2010. Our engineering effort increased in line with our strategy to grow our direct telecom services. Management believes that continual enhancements of the Company's products will be required to enable us to maintain its competitive position. Wewill have to focus its principal future product development and resources on developing new, innovative, technical products and updating existing products. SELLING, GENERAL AND ADMINISTRATIVE: Selling, general and administrative expenses ("SG&A") consist primarily of expenses for management, administrative personnel, legal, fringe costs, indirect overhead costs, accounting, consulting fees, sales commissions, non-cash depreciation and amortization expenses, marketing, and facilities costs. For the year ended December 31, 2011, SG&A increased to $5,290,000 from $4,830,000 from the comparable year ended December 31, 2010, representing an increaseof $460,000 or 10%. As a percentage of revenues, SG&A costs for 2011 increasedto 46.2% from 35.7% for the year ended December 31, 2010. SG&Afor 2011includedexpenses of CLR (acquired May 2011) of $511,000 not present in the year ago period.Also included in SG&A was non-cash share based compensation of $234,000 compared to $511,000 in 2010. Excluding the effects of CLR and share based compensation, total SGA increased by $277,000 or 5% from prior year. For 2011, SG&A expenses increased in our Telecom segment for developing our intellectual property and investing in selling, marketing and support in line with growing our direct telecom services revenues. Management is focused on reducing costs in response to the decline in revenues and cash flows from our government segment. Accordingly, we have implemented cost saving measures consisting mainly of reductions in general and administrative expenses in the latter part of 2011 and into 2012 totaling approximately $1.4 million annualized. AMORTIZATION & IMPAIRMENT: Non-cash amortization expense for 2011 and 2010 related to intangible assets recognized in the purchase accounting of SMEI, LGS and CLR acquired in May 2011 and the IP rights purchased in 2011 amounted to $623,607 and $558,546 respectively.The increase in 2011 is attributable to the addition of intangible assets recorded as part of the acquisition of Cumming Creek/CLR in May 2011.For 2011, we recorded a non-cash impairment charge of $3,397,000 related to the carrying value of goodwill and intangible assets arising from acquisitions comprising our Government segment. The decrease was mainly driven by the decrease in revenues and cashflows as a result of losing contracts with Federal DoD agencies, mainly our SPAWAR contract in May 2011. INTEREST EXPENSE: Interest Expense consists of interest paid and accrued on our notes payable and outstanding balance on our credit facility. Interest expense increased to $457,000 for the year ended December 31, 2011 from $437,000 for the prior year ended December 31, 2010. EXTINGUISHMENT LOSS: In the first quarter of 2010, we recorded $130,000 as a loss on extinguishment for the issuance of 1,400,011 shares of Series A Convertible Preferred Stock (“Series A Preferred”) in exchange for cash proceeds of $250,000 and the return and cancellation of 1,955,132 shares of Series A warrants. NET LOSS: Our net loss for the year ended December 31, 2011 was $6,061,000 which compared to a net loss of $1,416,000 for the year ended December 31, 2010. Net lossis influenced by the matters discussed in the other sections of this MDA. However, it should be noted that our 2011 net loss included an impairment charge to the carrying value of our Goodwill and intangible assets of $3,397,000. INCOMEAPPLICABLE TO COMMON STOCKHOLDERS: Income applicable to common stock gives effect to our net income, cumulative undeclared dividends on our Series B Preferred Stock and a deemed dividend on the issuance of Series D Preferred during 2011 amounting to $1,089,000 and $25,000 for the year ended December 31, 2011 and 2010, respectively. Income applicable to common stockholders’ serves as the numerator in our basic earnings per share calculation. We will continue to reflect cumulative preferred stock dividends on Series B Preferred stock until the preferred stock is converted into common, if ever. 14 LIQUIDITY AND CAPITAL RESOURCES Cash and cash equivalents decreased to $192,000 at December 31, 2011 from $324,000 at December 31, 2010. Net cash used by operating activities was $1,373,000 for the twelve months ended December 31, 2011 compared to net cashprovided by operating activities of $777,000 in the corresponding twelve months ended December 31, 2010. Net cash used by operating activities in the current year was mainly driven by the decline in revenues in our Government segment from losing a large contract (SPAWAR) in May 2011. Net cash used in investment activities was $528,000 for the twelve months ended December 31, 2011 compared to $1,358,000 in the corresponding period ended December 31, 2010. Included in 2010 wasan investment of $1,300,000 for patent licensing. In 2011 $588,000 was used to purchase property, plant and equipment supporting our direct services growth in our telecom segment which compared to $58,000 in the prior year. With the launch of our direct telecom services product in the latter part of 2009, we expect to continue to have a requirement for capital on a project by project basis as we are awarded service contracts. The $528,000 cash used for investing activities in fiscal year 2011 included the cash acquired as part of the Cummings Creek/CLR acquisition of $59,000. To date, we have financed these equipment purchases with equipment based financing, debt and equity financings.The capital requirement for our Government services business is not material and is mainly driven by increases in the level of billable staffwhich requires the purchase of personal computers, in-house servers and network infrastructure. Net cash provided by financing activities was $1,770,000 for the twelve months ended December 31, 2011 compared to net cash provided by financing activities of $692,000 in the corresponding twelve months ended December 31, 2010. The $1,770,000 consisted of, (i) proceeds from financings totaling $2,416,000, (ii) less repayments of short term notes totaling $736,000, (iii) less principal payments on capital leases of $63,000 plus (iv) net borrowingson our credit facilities of $153,000. Going concern considerations: At December 31, 2011, our working capital deficiency was $2,643,000 which compared to a working capital deficiency of $1,417,000 at December 31, 2010. Over the last two years we have experienced operating losses and have had negative working capital. These conditions raise doubt regarding our ability to continue as a going concern. Our ability to continue as a going concern is highly dependent upon our ability to improve our operating cashflows over current levels, continued availability under our line of credit financing and the ability to raise alternative financing when needed. There is no assurance that we will be able to raise alternative financing and/or restructure existing debt when and if operating cashflows are not sufficient to pay its current level of indebtedness in the next twelve months. The Company did not receive the funding as anticipated for our direct labor staffing under the new subcontract arrangement with the new prime contractor for SPAWAR. Our status as prime contractor with SPAWAR ended May 2011. We have estimated the annualized impact to our revenues and operating cash flows to be approximately $5,000,000 and $800,000 respectively.Previously, we had estimated the annual savings from restructuring activities undertaken during the latter half of 2011 to offset the loss of operating cashflow from the loss of SPAWAR to yield cost savings of approximately $600,000 annually. Since then, we have taken additional measures to reduce expenses and estimate the annual savings from the 2011 and 2012 cost reduction initiatives to be approximately $1,400,000.Additionally, we expect continued growth in revenues and cashflows from our telecom business based on recent contract wins and projected wins based on our sales pipeline. Although we are projecting improvements in our operating cashflows from the cost cutting measures implemented and the revenue growth in our telecom segment, the next 3-6 months will be the most critical as we face continued pressures of negative working capital, additional capital requirement to support the continued expansion of our direct telecom services and payments on debt service which includes a note coming due June 2012 of $982,000.The note is secured with certain accounts receivable and we are depending onthecollection of these receivables to fund the repayment of this note.During the first quarter of 2012 sales in our telecom group increased which lessens the need for outside financing. If we continue to see sales expansion it will continue to decrease the requirement for outside financing.Our continued growth in the direct telecom services segment will require additional working capital for new equipment purchases in order to provide these services.The Company is constant discussion with private investors and investment groups in an attempt to procureadditional funding.These efforts will proceed unabated.The Company can provide no guarantee that this funding will be realized. Our current cash position, availability on our line of credit and current level of operating cashflows are not adequate to; (i) support our current working capital requirements (ii) support the interest costs and principal payments coming due on debt and (iii) support the increased capital requirements for equipment purchases supporting the growth plannedin our telecommunications segment. In this regard, we are highly dependent on improving our operating cashflows to positive levels, maintaining continued availability on our line of credit facility and being able to raise alternative financing in a challenging credit environment. The alternative financing has not been identified at the time of this filing. There can be no assurances that the Company’s businesses will generate sufficient forward cash flows from operations or that future borrowings under our line of credit facility will be available in an amount sufficient to service our current indebtedness or to fund other liquidity needs. Financing activities: On February 14, 2011, we entered into a securities purchase agreement with Barron Partners LP (“Barron”) pursuant to which Barron purchased 454,546 shares of Series D Convertible Preferred Stockfor $1,000,000.Each Series D Share is convertible into 20 common shares of the Company’s common stock at $0.11 per share, subject to adjustment and limitations.In advance of the transaction, the Board of Directors approved and the Company filed a certificate of designation for Series D Convertible Preferred Stock. The Purchase Agreement also containscovenants concerning listing of its common stock, its periodic reporting status and auditors.Failure by the Company to fulfill these and other covenants could require payment of liquidated damages, payable in Series D Stock or cash, at Purchaser's option. 15 We incurred approximated $48,000 in costs associated with the February 14, 2011 security purchase agreement. On March 28, 2011, we entered into a securities purchase agreement with Barron Partners LPpursuant to which Barron purchased an additional 90,910 shares of Series D Convertible Preferred Stock for $200,000.Each Series D Share is convertible into 20 common shares of Company’s common stock at $0.11 per share, such to adjustment and limitations.Under the terms of the Purchase Agreement, as approved by the Company’s board of directors, Lattice subsequently filed an amended certificate of designation for Series D Convertible Preferred Stock increasing the authorized amount to 636,400 shares.The terms and provisions of the March 28, 2011 Purchase Agreement is materially similar or identical of the February 14, 2011 securities purchase agreement with Barron. During March and April2011, we entered into several stock purchase agreements with investors for private placements of4,632,727 shares of restricted common stock.These private placements raised $509,600 from thirteen accredited investors for issuances of restricted common shares at $.11 per share in conjunction with the Barron financings. On May 16, 2011, we entered into a securities purchase agreement with Barron Partners LP pursuant to which Barron purchased 45,455 shares of Series D Convertible Preferred Stock for $100,000.Each Series D Share is convertible into 20 common shares of Company’s common stock at $0.11 per share, subject to adjustment and limitations. On May 16, 2011, we acquired all of the outstanding shares of Cummings Creek Capital for 2,500,000 shares of the Company’s common stock.Cummings Creek Capital is a holding company and holds 100% of the outstanding shares of CLR Group, a government service contractor. During October 2011, we entered into a stock purchase agreement with an accredited investor for the private placements of454,545 shares of restricted common stock at $0.22 per share for $100,000. On October 14, 2011, we issued a note with a face value of $168,000 to a Director of which the Company received $151,200 in net proceeds during October 2011. The discount of $16,800 is being amortized to interest expense over the term of the note. The note carries an annual interest rate of 10% payable quarterly at the rate of $4,200 per quarter.The entire principal on the note of $168,000 is due at maturity on October 14, 2014. On December 13, 2011, we had signed a promissory note with a vendor in exchange for invoices we owe totaling $416,533. The note is payable quarterly over a two year term with principal payments due as follows: December 31, 2011 of$10,000, January 15, 2012 of$50,000, March 31, 2012 of$20,000, June 30, 2012 of30,000, September 30, 2012 of $30,000, December 31, 2012 of $45,000, March 31, 2012 of$45,000, June 30, 2012 of$55,000, September 30, 2012 of$55,000 and December 31, 2012 of$76,533. The note carries a 12% annual interest rate calculated on outstanding principal balance payable monthly. As of December 31, 2011, the Company owed $406,533. OFF-BALANCE SHEET ARRANGEMENTS: We do not have any off balance sheet arrangements that are reasonably likely to have a current or future effect on our financial condition, revenues, results of operations, liquidity or capital expenditures. CRITICAL ACCOUNTING POLICIES AND SENSITIVE ESTIMATES: Use Estimates The financial statements have been prepared in accordance with accounting principles generally accepted in the United States (US GAAP). The preparation of these financial statements requires management to make estimates and assumptions that affect the reported amounts in the financial statements and accompanying notes. These estimates form the basis for judgments made about the carrying values of assets and liabilities that are not readily apparent from other sources. Estimates and judgments are based on historical experience and on various other assumptions that the Company believes are reasonable under the circumstances. However, future events are subject to change and the best estimates and judgments routinely require adjustment. US GAAP requires estimates and judgments in several areas, including those related to impairment of goodwill and equity investments, revenue recognition, recoverability of inventory and receivables, the useful lives long lived assets such as property and equipment, the future realization of deferred income tax benefits and the recording of various accruals. The ultimate outcome and actual results could differ from the estimates and assumptions used. Basis of Financial Statement Presentation At December 31, 2011, we had a working capital deficiency of $2,645,000. During 2010, we had a loss from operations of $6,033,000 which included non-cash items totaling $4,512,000. The non-cash consisting of; an impairment charge of $3,347,000, $754,000 from amortization of intangibles, $234,000 of stock-based compensation and $178,000 of depreciation expense. This condition raises substantial doubt regarding our ability to continue as a going concern. Our ability to continue as a going concern is dependent upon management’s continuing and successful execution on its business plan to achieve profitability and increased operating cashflows and the ability to raise additional financing to support working capital deficit and debt coming due in the next twelve months. The accompanying financial statements do not include any adjustments that may result from the outcome of this uncertainty. 16 Principles of Consolidation The consolidated financial statements included the accounts of the Company and all of its subsidiaries in which a controlling interest is maintained. All significant inter-company accounts and transactions have been eliminated in consolidation. For those consolidated subsidiaries where Company ownership is less than 100%, the outside stockholders' interests are shown as minority interests. Derivative Financial Instruments Derivative financial instruments are initially recorded at fair value and subsequently adjusted to fair value at the close of each reporting period. The Company estimates fair values of derivative financial instruments using various techniques (and combinations thereof) that are considered to be consistent with the objective measuring fair values. In selecting the appropriate technique, management considers, among other factors, the nature of the instrument, the market risks that it embodies and the expected means of settlement. For less complex derivative instruments, such as free-standing warrants, the Company generally uses the Black-Scholes-Merton option valuation technique because it embodies all of the requisite assumptions (including trading volatility, estimated terms and risk free rates) necessary to fair value these instruments. For complex derivative instruments, such as embedded conversion options, the Company generally uses the Flexible Monte Carlo valuation technique because it embodies all of the requisite assumptions (including credit risk, interest-rate risk and exercise/conversion behaviors) that are necessary to fair value these more complex instruments. For forward contracts that contingently require net-cash settlement as the principal means of settlement, the Company projects and discounts future cash flows applying probability-weightage to multiple possible outcomes. Estimating fair values of derivative financial instruments requires the development of significant and subjective estimates that may, and are likely to, change over the duration of the instrument with related changes in internal and external market factors. In addition, option-based techniques are highly volatile and sensitive to changes in the trading market price of our common stock, which has a high-historical volatility. Since derivative financial instruments are initially and subsequently carried at fair values, our income (loss) will reflect the volatility in these estimate and assumption changes. Revenue Recognition Revenue is recognized when all significant contractual obligations have been satisfied and collection of the resulting receivable is reasonably assured. Revenue from product sales is recognized when the goods are shipped and title passes to the customer. We apply the guidance of SOP-97.2 with regards to its software products. Under this guidance, we determined that our product sales do not contain multiple deliverables for an extended period beyond delivery where bifurcation of multiple elements is necessary. The software is embedded in the products sold and shipped. Revenue is recognized upon delivery, installation and acceptance by the customer. PCS (post-contract customer support) and upgrades are billed separately and when rendered or delivered and not contained in the original arrangement with the customer. Installation services are included with the original customer arrangement but are rendered at the time of delivery of the product and invoicing. We provide IT and business process outsourcing services under cost reimbursable, time-and-material, fixed-price contracts, which may extend up to 5 years. Services provided over the term of these arrangements may include, network engineering, architectural guidance, database management, expert programming and functional area expert analysis. Revenue is generally recognized when a contract has been executed, the contract price is fixed and determinable, delivery of services or products has occurred, and collectability of the contract price is considered probable and can be reasonably estimated. ● Under cost reimbursable contracts, we are reimbursed for allowable costs, and paid a fee. Revenues on cost reimbursable contracts are recognized as costs incurred plus an estimate of applicable fees earned. We consider fixed fees under cost reimbursable contracts to be earned in proportion of the allowable costs incurred in performance of the contract. Certain costs under government contracts are subject to audit by the government. Indirect costs are charged to contracts using provisional or estimated indirect rates, which are subject to later revisions based on government audits. Management believes that any adjustment by the government will not be material to the financial statements. ● Revenue on time and materials contracts are recognized based on direct labor hours expended at contract billing rates and adding other billable direct costs. For fixed price contracts that are based on unit pricing or level of effort, we recognize revenue for the number of units delivered in any given fiscal period. For fixed price contracts in which we are paid a specific amount to provide a particular service for a stated period of time, revenue is recognized ratably over the service period. ● Our contracts with agencies of the government are subject to periodic funding by the respective contracting agency. Funding for a contract may be provided in full at inception of the contract or ratably throughout the contract as the services are provided. In evaluating the probability of funding for purposes of assessing collectability of the contract price, we consider our previous experiences with its customers, communications with its customers regarding funding status, and our knowledge of available funding for the contract or program. If funding is not assessed as probable, revenue recognition is deferred until realization is deemed probable. 17 Impairments of long-lived assets At least annually, we review all long-lived assets with determinate lives for impairment. Long-lived assets subject to this evaluation include property and equipment and intangible assets that amount to $2,948,000 or 49% of total assets at December 31, 2011. We consider the possibility that impairments may be present when indicators of impairment are present. In the event that indicators are identified or, if within management’s normal evaluation cycle, we establish the presence of possible impairment by comparing asset carrying values to undiscounted projected cash flows. The preparation of cash flow projections requires management to develop many, often subjective, estimates about our performance. These estimates include consideration of revenue streams from existing customer bases, the potential increase and decrease in customer sales activity and potential changes in our direct and indirect costs. In addition, if the carry values of long-lived assets exceed undiscounted cash flow, we would estimate the impairment based upon discounted cash flow. The development of discount rates necessary to develop this cash flows information requires additional assumptions including the development of market and risk adjusted rates for discounting cash flows. While management utilizes all available information in developing these estimates, actual results are likely to be different than those estimates. Goodwill represents the difference between the purchase price of an acquired business and the fair value of the net assets of businesses we have acquired. Goodwill is not amortized. Rather, we test goodwill for impairment annually (or in interim periods if events or changes in circumstances indicate that its carrying amount may not be recoverable) by comparing the fair value of each reporting unit, as measured by discounted cash flows, to the carrying value of the reporting unit to determine if there is an indication that potential impairment may exist. One of the most significant assumptions underlying this process is the projection of future sales. We review its assumptions when goodwill is tested for impairment and makes appropriate adjustments, if any, based on facts and circumstances available at that time. While management utilizes all available information in developing these estimates, actual results are likely to be different than those estimates. 18 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. All financial information required by this Item is attached hereto at the end of this report beginning on page F-1 and is hereby incorporated by reference. ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE. On January 23, 2012, the Audit Committee appointed and authorized by the Board of Directors of the Company approved the dismissal of Acquavella, Chiarelli, Shuster, Berkower & Co., LLP (“ACSB”) as the Company’s independent registered public accounting firm. ACSB was initially engaged by the Company on January 6, 2010, for the years ended December 31, 2009 and 2010. ACSB’s report on the Company’s consolidated financial statements for the years ended December 31, 2010 and 2009 contained an explanatory paragraph which noted that there was substantial doubt as to the Company’s going concern due to a deficit in working capital to meet its current liabilities. Other than the foregoing, the report contained no adverse opinion or disclaimer of opinion and was not qualified or modified as to uncertainty, audit scope or accounting principles. During the Company’s most recent fiscal year and the subsequent interim period preceding its dismissal, there were: (i) no disagreements with ACSB on any matter of accounting principles or practices, financial statement disclosure or auditing scope or procedure, which disagreements, if not resolved to the satisfaction of ACSB, would have caused it to make reference to the subject matter of the disagreements in its reports on the consolidated financial statements of the Company; and (ii) no reportable events as defined in Item 304(a)(1)(v) of Regulation S-K. On February 23, 2012, ACSB furnished to the Company a letter addressed to the SEC stating that it agrees with the statements made above. A copy of ACSB’s letter dated February 23, 2012 is attached as Exhibit 16.1 to the Form 8-K filed with the SEC on February 24, 2012. (b) New independent registered public accounting firm. On January 18, 2012, the Board approved the engagement of Rosenberg Rich Baker Berman & Company (“RRBB”) as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2011. During the Company’s two most recent fiscal years and the subsequent interim period preceding its engagement, neither the Company nor anyone on its behalf consulted with RRBB regarding either: (i) the application of accounting principles to a specified transaction, either completed or proposed, or the type audit opinion that might be rendered on the Company’s consolidated financial statements, and no written report or oral advice was provided to the Company that RRBB concluded was an important factor considered by us in reaching a decision as to the accounting, auditing or financial reporting issue; or (ii) any matter that was the subject of a disagreement or reportable event as defined in Item 304(a)(1)(iv) of Regulation S-K and Item 304(a)(1)(v), respectively. In approving the selection of RRBB as the Company’s independent registered public accounting firm, the Board considered any services previously provided by RRBB and concluded that such services would not adversely affect the independence of RRBB. ITEM 9A(T). CONTROLS AND PROCEDURES. Management’s Report on Internal Control over Financial Reporting The Company’s management is responsible for establishing and maintaining adequate internal control over financial reporting (as defined in Rules 13a-15(f) and 15d-15(f) under the Exchange Act). The Company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with GAAP. The Company’s internal control over financial reporting includes those policies and procedures that: - pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of our assets; 19 - provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with GAAP, and that receipts and expenditures of our company are being made only in accordance with authorizations of our management and directors; and - provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of our assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. Under the supervision and with the participation of our management, the Company assessed the effectiveness of the internal control over financial reporting as of December 31, 2011. In making this assessment, we used the criteria set forth in Internal Control-Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission. Based on the results of this assessment and on those criteria, the Company concluded that a material weakness exists in the internal controls as of December 31, 2011. A material weakness in the Company’s internal controls exists in that, beyond the Company’s CFO there is a limited financial background amongst other executive officers or the board of directors. This material weakness may affect management’s ability to effectively review and analyze elements of the financial statement closing process and prepare financial statements in accordance with U.S. GAAP. In making this assessment, our management used the criteria established in Internal Control — Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). As a result of the material weaknesses described above, our management concluded that as of December 31, 2011, we did not maintain effective internal control over financial reporting based on the criteria established in Internal Control — Integrated Framework issued by the COSO. This annual report does not include an attestation report of the company’s registered public accounting firm regarding internal controls over financial reporting. Management’s report was not subject to attestation by the company’s registered public accounting firm pursuant to temporary rules of the Securities and Exchange Commission that permit the company to provide only management’s report in this annual report. Changes in internal control There were no changes in the small business issuer’s internal control over financial reporting identified in connection with the company evaluation required by paragraph (3) of Rule 13a-15 or Rule 15d-15 under the Exchange Act that occurred during the small business issuer’s fiscal year that has materially affected or is reasonably likely to materially affect the small business issuer’s internal control over financial reporting. 20 ITEM 9B. OTHER INFORMATION. None. 21 PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE EXECUTIVE OFFICERS, DIRECTORS AND KEY EMPLOYEES The following table sets forth the names and ages of the members of our Board of Directors and our executive officers and the positions held by each. There are no family relationships among any of our Directors and Executive Officers. Name Age Position Paul Burgess 46 President, chief executive officer and director Joe Noto 52 Chief financial officer and secretary Robert E. Galbraith 67 Director Donald Upson 57 Director John Boyd 71 Director Mark V. Rosenker 65 Director BACKGROUND OF EXECUTIVE OFFICERS AND DIRECTORS Paul Burgess, President, Chief Executive Officer and Director. From March 1, 2003 until February 14, 2005, Mr. Burgess was our Chief Operating Officer. As of February 9, 2005, Mr. Burgess was appointed our President and Chief Executive Officer. On February 14, 2005, Mr. Burgess was appointed a member of our Board of Directors. From January 2000 to December 2002, Mr. Burgess was President and Chief Financial Officer of Plan B Communications. Prior to Plan B Communications, Mr. Burgess spent three years with MetroNet Communications, where he was responsible for the development of MetroNet’s coast to coast intra and inter city networks. Mr. Burgess was also influential in developing the operations of MetroNet during the company’s early growth stage. Prior to joining MetroNet, Mr. Burgess was with ISM, a company subsequently acquired by IBM Global Services, where he was responsible for developing and deploying the company’s distributed computing strategy. Joe Noto, Chief Financial Officer and Secretary. Mr. Noto joined Lattice in March 2005 as Vice President of Finance and served in that position until May 2005 when he accepted the position of Chief Financial Officer. Prior to joining the Company, from 2002 to 2005, Mr. Noto was VP/Controller heading financial operations at Spectrotel Inc. (formerly Plan B Communications), a communications service provider. From 2000 to 2002, Mr. Noto was the Finance Director at Pivotech Systems, a communications software start-up Company backed by Optical Capital Group. Mr. Noto holds a B.A. degree from Rutgers College and is a Certified Public Accountant of New Jersey and is a member of the American Institute of CPA’s and the New Jersey Society of CPA’s. Robert E. Galbraith, Director. Mr. Galbraith is currently a consultant to firms seeking innovative technical solutions in the security marketplace. Areas in which Mr. Galbraith has consulted include: data encryption, internet telephony (VoIP), intelligent data recording, secure local and wide area network solutions, physical security and biometric security. Prior to consulting, Mr. Galbraith was President, owner and technical administrator of Secure Engineering Services, Inc. (“SESI”) from its inception in 1979 until the firm was sold in 1996. During this period, SESI provided services and equipment to the U.S. Forces and NATO component Forces in Europe. Clients included the U.S. Army, Navy and Air Force, the SHAPE Technical Center, Euro Fighter Program, Sandia Labs, JPL, MITRE and NATO programs. Donald Upson, Director. Mr. Upson has been a member of our board of directors since January 2007. Mr. Upson recently retired as the Commonwealth of Virginia’s first Secretary of Technology. Mr. Upson has more than two decades of government, corporate, and high technology experience. Mr. Upson is a graduate of California State University Chico. John Boyd, Director.John Boyd, as part of his business advisory practice, Boyd Operating Alliances, provides strategic growth and profit acceleration guidance for expansion stage businesses.Including 33 years at AT&T, Mr. Boyd’s experience spans decades in the communications, technology, media, energy, and business services industries. He has been president/CEO of a business process outsourcing provider to the telecommunications industry, president/CEO of an energy services company, president of AT&T’s international computer business, and a senior adviser to CKX.Mr. Boyd also has served on multiple advisory and corporate boards, including businesses in global wireless distribution, retail technology, and media/entertainment. A graduate of Iona College, he holds a Masters degree from Pace University in Advanced Management and certificates from Wharton in Advanced Marketing Management and Mergers and Acquisitions. Mark V. Rosenker, Director.Mark Rosenker was chairman and acting chairman of the National Transportation Safety Board (NTSB) from 2005-2009. He retired as a Major General in the U.S. Air Force Reserve in December 2006 after 37 years of combined active and reserve service. During his Air Force career, Mark served as Deputy Assistant to the President and Director of the White House Military Office, where he was responsible for managing the military assets and personnel supporting the President and Vice President.Prior to his NTSB role, Mark was Managing Director of the Washington Office of the United Network for Organ Sharing. Earlier, he served 23 years as Vice President, Public Affairs for the Electronic Industries Association. His government service spans the Department of the Interior, the Federal Trade Commission, and the Commodity Futures Trading Commission.Mark’s Air Force awards and decorations include the Air Force Distinguished Service Medal with One Oak Leaf Cluster and the Legion of Merit. He is a former member of the Board of Visitors to the Community College of the Air Force. In addition to graduating from the University of Maryland, Mark is a graduate of the Air Command and Staff College and the Air War College. 22 Oversight Although we have not adopted a formal policy on whether the Chairman and Chief Executive Officer positions should be separate or combined, we have traditionally determined that it is in our best interests and our shareholders to combine these roles. Paul Burgess currently serves as Chairman and Chief Executive Officer of the Company. Due to our small size and limited resources, we believe it is currently most effective to have the Chairman and Chief Executive Officer positions combined. Our Audit Committee is primarily responsible for overseeing our risk management processes on behalf of our board of directors. The Audit Committee receives and reviews periodic reports from management, auditors, legal counsel, and others, as considered appropriate regarding our company’s assessment of risks. In addition, the Audit Committee reports regularly to the full Board of Directors, which also considers our risk profile. The Audit Committee and the full Board of Directors focus on the most significant risks facing our company and our company’s general risk management strategy, and also ensure that risks undertaken by our Company are consistent with the Board’s appetite for risk. While the Board oversees our company’s risk management, management is responsible for day-to-day risk management processes. We believe this division of responsibilities is the most effective approach for addressing the risks facing our company and that our Board leadership structure supports this approach. 23 BOARD COMPOSITION At each annual meeting of stockholders, all of our directors are elected to serve from the time of election and qualification until the next annual meeting of stockholders following election. The exact number of directors is to be determined from time to time by resolution of the board of directors. COMMITTEES We have an audit committee. The members of our audit committee areRobert E. Galbraith, chair, and John Boydboth of whom are independent. We do not have an audit committee financial expert, as that term is defined in Item 401 of Regulation S-B, but expect to designate one in the near future. We have not yet adopted an audit committee charter but expect to do so in the near future. We have a compensation committee. The members of the compensation committee are John Boyd, Mark Rosenker,and Donald Upson. We do not have a nominating committee because of our limited resources. The full board will take part in the consideration of director nominees. The board considers, among other things, the diversity of potential board member’s backgrounds, including their professional experience, education, skills and other individual attributes in assessing their potential appointment to the board. CODE OF ETHICS We have adopted a Code of Ethics and Business Conduct for Officers, Directors and Employees that applies to all of our officers, directors and employees. The Code of Ethics is filed as Exhibit 14.1 to our annual report on Form 10-KSB for the fiscal year ended December 31, 2003, which was filed with the Securities and Exchange Commission on April 9, 2004. Upon request, we will provide to any person without charge a copy of our Code of Ethics. Any such request should be made to Attn: Paul Burgess, Lattice Incorporated, 7150 N. Park Drive, Suite 500, Pennsauken, N.J. 08109. Our telephone number is (856) 910-1166. SECTION 16(A) BENEFICIAL OWNERSHIP COMPLIANCE Section 16(a) of the Securities Exchange Act of 1934 requires our directors and executive officers and persons who beneficially own more than ten percent of a registered class of our equity securities to file with the SEC initial reports of ownership and reports of change in ownership of common stock and other of our equity securities. Officers, directors and greater than ten percent stockholders are required by SEC regulations to furnish us with copies of all Section 16(a) forms they file. To our knowledge, no persons have failed to file, on a timely basis, the identified reports required by Section 16(a) of the Exchange Act during the most recent fiscal year ended December 31, 2011. 24 ITEM 11. EXECUTIVE COMPENSATION. The following table sets forth all compensation earned in respect of our Chief Executive Officer and those individuals who received compensation in excess of $100,000 per year, collectively referred to as the named executive officers, for our last two completed fiscal years. SUMMARY COMPENSATION TABLE Name and Principal Position Year Salary $ Bonus $ (1) Stock Awards $ Option Awards $ (2) Non-Equity Incentive Plan Compensation $ Nonqualified Deferred Compensation Earnings $ All Other Compensation $ Total $ Paul Burgess $ President, Chief $ $ $ Executive Officer and $ $ $ Director Joe Noto $ $ $ Chief Financial $ $ $ Officer $ $ $ Represents performance bonus earned in the year when paid. These amounts represent the estimated present value of stock options or warrants at the date of grant, calculated using the Black-Scholes options pricing model. The options vest annually on the anniversary date over 3 years. OUTSTANDING EQUITY AWARDS AT FISCAL YEAR END The following table sets forth with respect to grants of options to purchase our common stock to the name executive officers as of December 31, 2011: Name Number of Securities Underlying Unexercised Options # Exercisable Number of Securities Underlying Unexercised Options # Unexercisable Equity Incentive Plan Awards: Number of Securities Underlying Unexercised Unearned Options # Option Exercise Price $ Option Expiration Date Number of Shares or Units of Stock That Have Not Vested # Market Value of Shares or Units of Stock That have not vested $ Equity Incentive Plan Awards: Number of Unearned Shares Units or Other Rights That Have Not Vested # Equity Incentive Plan Awards Market or Payout Value of Unearned Shares Units or Other Rights That have not Vested $ Joe Noto 200,000(a ) $ July, 2015 1,400,000(a ) $ May, 2018 Paul Burgess 200,000(b ) $ May , 2014 200,000(b ) $ Oct , 2014 600,00(b ) $ Feb , 2015 2,800,000(b ) $ May,2018 (a) 1,600,000 vest as of December 31, 2011 (b) 3,800,000 vest as of December 31, 2010; COMPENSATION OF DIRECTORS We compensate our directors $1,500 per meeting and $10,000 annually as a director. In 2011 director fees were unpaid and accrued. 25 EMPLOYMENT AGREEMENTS On March 24, 2009, the Company renewed its Executive Employment Agreement with Paul Burgess. Under the Executive Employment Agreement, Mr. Burgess is employed as our Chief Executive Officer for an initial term of three years. Thereafter, the Executive Employment Agreement shall automatically be extended for successive terms of one year each. Mr. Burgess will be paid a base salary of $250,000 per year under the Executive Employment Agreement Amendment. Mr. Burgess is also eligible for an incentive bonus of not less than 40% of his base salary based on achieving certain goals established annually by the Compensation Committee of the Board. As part of the agreement he will receive medical, vacation and profit sharing benefits consistent with our current policies. The agreement may be terminated by Mr. Burgess upon at least 60 days prior notice to us. On March 24, 2009, the Company renewed its executive employment agreement with Joe Noto. Under the Executive Employment agreement, Mr. Noto is employed as our Chief Financial Officer for a term of three years at an annual base salary of $175.000. Thereafter, the Executive Employment Agreement will shall be automatically extended for successive terms of one year each. Mr. Noto is also eligible for an incentive bonus of not less than 40% of his base salary based on achieving certain goals established annually by the Compensation Committee of the Board. As part of the agreement he will receive medical, vacation and profit sharing benefits consistent with our current policies. The agreement may be terminated by Mr. Noto upon at least 60 days prior notice to us. ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS The following table provides information about shares of common stock beneficially owned as of March 30, 2011 by: ● each director; ● each officer named in the summary compensation table; ● each person owning of record or known by us, based on information provided to us by the persons named below, to own beneficially at least 5% of our common stock; and ● all directors and executive officers as a group. Name of Beneficial Owner (1) Common Stock Beneficially Owned Percentage of Common Stock Beneficially Owned (2) Paul Burgess (3) % Robert Galbraith (4) % Joe Noto % Ralph Alexander (5) % Friedlander & Co., Inc. (6) % Donald Upson * % Alan Bashforth (7) % All named executive officers and directors as a group (5 persons) % * Less than 1% Except as otherwise indicated, the address of each beneficial owner is c/o Lattice Incorporated , 7150 N. Park Drive, Suite 500, Pennsauken, NJ 08109 Applicable percentage ownership is based on29,839,033 shares of common stock outstanding as of March 29, 2012, together with securities exercisable or convertible into shares of common stock within 60 days of March 30, 2011 for each stockholder. Beneficial ownership is determined in accordance with the rules of the Securities and Exchange Commission and generally includes voting or investment power with respect to securities. Shares of common stock that are currently exercisable or exercisable within 60 days of March 29, 2012 are deemed to be beneficially owned by the person holding such securities for the purpose of computing the percentage of ownership of such person, but are not treated as outstanding for the purpose of computing the percentage ownership of any other person. Represents 3,800,000 shares issuable upon exercise of options and727,000 restricted shares. 26 Includes 5,000 shares owned by Mr. Galbraith’s wife, as to which Mr. Galbraith disclaims beneficial interest Represents 2,500,000 common shares issued to Ralph Alexander in connection with the acquisition of Cummings Creek Capital, Inc. on May 26, 2011. Includes: (a) 16,500 shares owned by Mr. Bashforth; (b) 152,000 shares owned by Innovative Communications Technology, Ltd., which is controlled by Mr. Bashforth; (c) 436,336 shares owned by Calabash Holdings Ltd., which is controlled by Mr. Bashforth; and (d) 600,000 warrants exercisable at $1.00 per share which expire 2012. We issued 100,000 shares of common stock in December 2007 related to consulting services rendered. Includes 210,000 shares in which Theodore Friedlander III, a controlling person, reports beneficial ownership as a result of having sole voting power over such shares.Mr. Friedlander beneficially owners less than 1% of the shares held by Friedlander and disclaims beneficial ownership of all other shares held by Friedlander. No Director, executive officer, affiliate or any owner of record or beneficial owner of more than 5% of any class of our voting securities is a party adverse to our business or has a material interest adverse to us. 27 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE Director Independence Of the members of the Company’s board of directors, Donald Upson,Robert Galbraith, Mark Rosenker and John Boyd areconsidered to be independent under the listing standards of the Rules of NASDAQ set forth in the NASDAQ Manual independent as that term is set forth in the listing standards of the National Association of Securities Dealers. ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES. Audit Fees The aggregate fees billed by our independent auditors, for professional services rendered for the audit of our annual financial statements for the years ended December 31, 2011 and 2010, and for the reviews of the financial statements included in our Quarterly Reports on Form 10-Q during the fiscal years were $86,000 and $84,500, respectively. Audit-Related Fees Tax Fees The aggregate fees billed for professional services rendered by our principal accountant for tax compliance, tax advice and tax planning for the fiscal years ended December 31, 2011 and 2010 were $12,500 and $12,500, respectively. These fees related to the preparation of federal income and state franchise tax returns. All Other Fees There were no other fees billed for products or services provided by our principal accountant for the fiscal years ended December 31, 2011 and 2010. Audit Committee Pre-Approval Policies and Procedures The Audit Committee’s policy is to pre-approve all audit and permissible non-audit services provided by the independent auditors. These services may include audit services, audit-related services, tax services and other services. Pre-approval is generally provided for up to one year and any pre-approval is detailed as to the particular service or category of services and is generally subject to a specific budget. The independent auditors and management are required to periodically report to our Board of Directors regarding the extent of services provided by the independent auditors in accordance with this pre-approval, and the fees for the services performed to date. The Board of Directors may also pre-approve particular services on a case-by-case basis. All members of the Company’s audit committee approved the engagement of Rosenberg Rich Baker Berman & Company as the Company’s independent registered public accountants. 28 ITEM 15. EXHIBITS. Exhibit Number Description Stock Purchase Agreement dated December 16, 2004 among Science Dynamics Corporation, Systems Management Engineering, Inc. and the shareholders of Systems Management Engineering, Inc. identified on the signature page thereto (Incorporated by reference to Form 8-K, filed with the Securities and Exchange Commission on December 22, 2004) Amendment No. 1 to Stock Purchase Agreement dated February 2, 2005 among Science Dynamics Corporation, Systems Management Engineering, Inc. and the shareholders of Systems Management Engineering, Inc. identified on the signature page thereto (Incorporated by reference to Form 8-K, filed with the Securities and Exchange Commission on February 11, 2005) Stock purchase agreement by Ricciardi Technologies, Inc., its Owners, including Michael Ricciardi as the Owner Representative and Science Dynamics Corporation, dated as of September 12, 2006.(1) Certificate of Incorporation (Incorporated by reference to the Company’s registration statement on Form S-18 (File No. 33-20687), effective April 21, 1981) Amendment to Certificate of Incorporation dated October 31, 1980 (Incorporated by reference to the Company’s registration statement on Form S-18 (File No. 33-20687), effective April 21, 1981) Amendment to Certificate of Incorporation dated November 25, 1980 (Incorporated by reference to the Company’s registration statement on Form S-18 (File No. 33-20687), effective April 21, 1981) Amendment to Certificate of Incorporation dated May 23, 1984 (Incorporated by reference to the Company’s registration statement on Form SB-2 (File No. 333-62226) filed with the Securities and Exchange Commission on June 4, 2001) Amendment to Certificate of Incorporation dated July 13, 1987 (Incorporated by reference to the Company’s registration statement on Form SB-2 (File No. 333-62226) filed with the Securities and Exchange Commission on June 4, 2001) Amendment to Certificate of Incorporation dated November 8, 1996 (Incorporated by reference to the Company’s registration statement on Form SB-2 (File No. 333-62226) filed with the Securities and Exchange Commission on June 4, 2001) Amendment to Certificate of Incorporation dated December 15, 1998 (Incorporated by reference to the Company’s registration statement on Form SB-2 (File No. 333-62226) filed with the Securities and Exchange Commission on June 4, 2001) Amendment to Certificate of Incorporation dated December 4, 2002 (Incorporated by reference to the Company’s information statement on Schedule 14C filed with the Securities and Exchange Commission on November 12, 2002) By-laws (Incorporated by reference to the Company’s registration statement on Form S-18 (File No. 33-20687), effective April 21, 1981) Restated Certificate of Incorporation (Incorporated by reference to the Registration Statement On Form SB-2. file with the Securities and Exchange Commission on February 12, 2007) Secured Convertible Term Note dated February 11, 2005 issued to Laurus Master Fund, Ltd. (Incorporated by reference to Form 8-K filed with the Securities and Exchange Commission on February 18, 2005) Common Stock Purchase Warrant dated February 11, 2005 issued to Laurus Master Fund, Ltd. (Incorporated by reference to Form 8-K filed with the Securities and Exchange Commission on February 18, 2005) Second Omnibus Amendment to Convertible Notes and Related Subscription Agreements of Science Dynamics Corporation issued to Laurus Master Fund, Ltd. (Incorporated by reference to Form 8-K, filed with the Securities and Exchange Commission on March 2, 2005) 29 Form of warrant issued to Barron Partners LP.(1) Promissory Note issued to Barron Partners LP.(1) Form of warrant issued to Dragonfly Capital Partners LLC.(1) Secured Promissory Note issued to Michael Ricciardi.(1) Amended and Restated Common Stock Purchase Warrant issued to Laurus Master Fund LTD to Purchase up to 3,000,000 share of Common Stock of Lattice Incorporated.(1) Amended and Restated Common Stock Purchase Warrant issued to Laurus Master Fund, LTD to Purchase up to 6,000,000 shares of Common Stock of Lattice Incorporated** Common Stock Purchase Warrant issued to Laurus Master Fund, LTD to Purchase 14,583,333 Shares Of Common Stock of Lattice Incorporated. Second Amended and Restated Secured Term Note from Lattice Incorporated to Laurus Master Fund, LTD. Executive Employment Agreement Amendment made as of February 14, 2005 by and between Science Dynamics Corporation and Paul Burgess (Incorporated by reference to Form 8-K filed with the Securities and Exchange Commission on March 2, 2005).(1) Stock Purchase Agreement by Ricciardi Technologies, Inc., its Owners, including Michael Ricciardi as Owner Representative and Lattice Incorporated, dated September 12, 2006.(1) Omnibus Amendment and Waiver between Lattice Incorporated and Laurus Master Fund, LTD, dated September 18, 2006.(1) Agreement dated December 30, 2004 between Science Dynamics Corporation and Calabash Consultancy, Ltd. (Incorporated by reference to Form 8-K, filed with the Securities and Exchange Commission on February 25, 2005) Employment Agreement dated January 1, 2005 between Science Dynamics Corporation, Systems Management Engineering, Inc. and Eric D. Zelsdorf (Incorporated by reference to Form 8-K filed with the Securities and Exchange Commission on February 25, 2005) Executive Employment of dated March 7, 2005 by and between Science Dynamics Corporation and Joe Noto (Incorporated by reference to the 10-KSB filed on April 17, 2006) Sub-Sublease Agreement made as of June 22, 2001 by and between Software AG and Systems Management Engineering, Inc. (Incorporated by reference to Form 8-K filed with the Securities and Exchange Commission on February 18, 2005) Securities Purchase Agreement dated February 11, 2005 by and between Science Dynamics Corporation and Laurus Master Fund, Ltd. (Incorporated by reference to Form 8-K filed with the Securities and Exchange Commission on February 18, 2005) Master Security Agreement dated February 11, 2005 among Science Dynamics Corporation, M3 Acquisition Corp., SciDyn Corp. and Laurus Master Fund, Ltd. (Incorporated by reference to Form 8-K filed with the Securities and Exchange Commission on February 18, 2005) Stock Pledge Agreement dated February 11, 2005 among Laurus Master Fund, Ltd., Science Dynamics Corporation, M3 Acquisition Corp. and SciDyn Corp. (Incorporated by reference to Form 8-K filed with the Securities and Exchange Commission on February 18, 2005) Subsidiary Guaranty dated February 11, 2005 executed by M3 Acquisition Corp. and SciDyn Corp. (Incorporated by reference to Form 8-K filed with the Securities and Exchange Commission on February 18, 2005) Registration Rights Agreement dated February 11, 2005 by and between Science Dynamics Corporation and Laurus Master Fund, Ltd. (Incorporated by reference to Form 8-K filed with the Securities and Exchange Commission on February 18, 2005) 30 Microsoft Partner Program Agreement (Incorporated by reference to Form 8-K filed with the Securities and Exchange Commission on February 18, 2005) AmberPoint Software Partnership Agreement (Incorporated by reference to Form 8-K filed with the Securities and Exchange Commission on February 18, 2005) Securities Agreement between Science Dynamics Corporation and Barron Partners LP, dated September 15, 2006.(1) Employment Agreement between Science Dynamics Corporation and Michael Ricciardi.(1) Amendment to Employment Agreement - Paul Burgess.(1) Amendment to Employment Agreement - Joe Noto.(1) Registration Rights Agreement by and among Science Dynamics Corporation and Barron Partners LLP, dated As of September 19, 2006.(1) Amendment to Securities Purchase Agreement and Registration Rights Agreement (Incorporated by Reference to the Registration Statement on Form SB-2 filed with the SEC on February 12, 2007). Exchange Agreement between Lattice Incorporated and Barron Partners LP dated June 30, 2008.(2) Certificate of Designations of Series C Preferred Stock.(2) Accounts Receivable Purchase Agreement dated March 11, 2009.(3) Securities Purchase Agreement dated February 1, 2010 Promissory Note issued to I. Wistar Morris. (4) Security Agreement dated June 11, 2010 by and between Lattice, Incorporated, Lattice Government Services, Inc. and I. Wistar Morris.(4) Inter-Creditor Agreement dated June 11, 2010 among Action Capital Corporation and I. Wistar Morris. (4) Amendment Number One to Promissory Note issued to I. Wistar Morris dated July 21, 2010.(4) Amendment Number One to Security Agreement by and between Lattice, Incorporated, Lattice Government Services, Inc. and I. Wistar Morris dated July 21, 2010.(4) First Amendment to Intercreditor Agreement between Action Capital Corporation and I. Wistar Morris. (4) Certificate of Designation, Series D Convertible Preferred Stock, dated February 10, 2011.(5) Securities Purchase Agreement, between the Company and Barron Partners LP, dated February 14, 2011.(5) Securities Purchase Agreement between Company and Barron Partners LP, dated March 28, 2011 Amended Certificate of Designation, Series D Convertible Preferred Stock, dated April 17, 2011.(6) Contribution andExchange AgreementBy and Among Lattice Incorporatedand Cummings Creek Capital, Inc.and Ralph Alexander Dated as of May 16, 2011.(7) Employment Agreement with Ralph Alexander.(7) Code of Ethics (Incorporated by reference to the Company’s annual report on Form 10-KSB for the fiscal year ended December 31, 2003, filed with the Securities and Exchange Commission on April 9, 2004) Subsidiaries of the Company(Incorporated by Reference to the Registration Statement on Form SB-2 filed with the SEC on February 12, 2007). Certification by Chief Executive Officer, required by Rule 13a-14(a) or Rule 15d-14(a) of the Exchange Act Certification by Chief Financial Officer, required by Rule 13a-14(a) or Rule 15d-14(a) of the Exchange Act Certification by Chief Executive Officer, required by Rule 13a-14(b) or Rule 15d-14(b) of the Exchange Act and Section 1350 of Chapter 63 of Title 18 of the United States Code 31 Certification by Chief Financial Officer, required by Rule 13a-14(b) or Rule 15d-14(b) of the Exchange Act and Section 1350 of Chapter 63 of Title 18 of the United States Code Pledge and Security Agreement made by and between Science Dynamics Corporation in favor of and being delivered to Michael Ricciardi as Owner Representative, dated September 19, 2006.(1) Lockup Agreement from Laurus Master Fund, LTD.(1) Irrevocable Proxy.(1) Escrow Agreement by and between Science Dynamics Corporation, Ricciardi Technologies, Inc. and the individuals listed on Schedule 1 thereto, dated September 19, 2006.(1) Form of Lock Up Agreement, executed pursuant to the Securities Purchase Agreement between Science Dynamics Corporation and Barron Barron Partners, dated September 15, 2006.(1) (1) Incorporated by reference to the 8-K filed by the Company with the SEC on September 25, 2006 (2) Incorporated by reference to the 8-K filed by the Company on July 8, 2008 (3) Incorporated by reference to the 8-K filed by the Company on March 27, 2009 (4) Incorporated by reference to the 10-Q for fiscal quarter ending June 30, 2010 and filed by the Company on August 20, 2010 (5) Incorporated by reference to the 8-K filed by the Company on February 22, 2011 (6) Incorporated by reference to the 8-K filed by the Company on March 13, 2011 (7) Incorporated by reference to the 8-K filed by the Company on May 27, 2011 32 SIGNATURES In accordance with Section 13 or 15(d) of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. LATTICE INCORPORATED Date: March 30, 2012 By: /s/ Paul Burgess Paul Burgess President, Chief Executive Officer and Director Date: March 30, 2012 By: /s/Joe Noto Joe Noto Chief Financial Officer and Principal Accounting Officer In accordance with the Exchange Act, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. Signature Title Date /s/ Paul Burgess Paul Burgess President, Chief Executive Officer and March 30, 2012 Director /s/ Joe Noto Joe Noto Chief Financial Officer and Secretary March 30, 2012 /s/ Robert Galbraith Robert Galbraith Director March 30, 2012 /s/ Donald Upson Donald Upson Director March 30, 2012 /s/ John Boyd John Boyd Director March 30, 2012 /s/ Mark V. Rosenker Mark V. Rosenker Director March 30, 2012 33 Lattice Incorporated Index to Consolidated Financial Statements Report of Independent Registered Public Accounting Firms F-2 Consolidated Balance Sheets as of December 31, 2011 and 2010 F-4 Consolidated Statements of Operations, two years ended December 31, 2011 and 2010 F-5 Consolidated Statements of Cash Flows, two years ended December 31,2011 and 2010 F-6 Consolidated Statements of Changes in Shareholders' Equity, two years ended December 31, 2011 F-7 Notes to Consolidated Financial Statements F-8 - F-32 www.rrbb.com ROSENBERG RICH BAKER BERMAN & COMPANY. Carl S. Schwartz, CPA* David N. Roth, CPA Steven J. Truppo, CPA
